Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The Examiner holds that a prima facie case of obviousness was clearly established by the examiner in the prior-art rejections set forth in the Office Action mailed 10/01/20. The Examiner does not find convincing Applicant’s traversal arguments against said examiner prima facie case of obviousness, as set forth in Applicant’s response filed 02/01/21. 
Nevertheless, the examiner does accept Applicant’s argument that Applicant’s specification has a showing of superior and unexpected results for the claimed invention. Specifically the examiner agrees with Applicant’s following remarks: “Notwithstanding the above, Applicant respectfully submits that the Specification demonstrates the special technical effect achieved by the use of spirophosphites. In this regard, the Specification demonstrates that the use of a spirophosphite in combination with an inhibitor compound (i) improves the stability of the formulation. Also, when using a spirophosphite, an acidic compound (ii) is not required to achieve such good performances. Such excellent technical benefits are experimentally confirmed by the Examples and Comparative Examples of the Specification as shown in the Table below, which compiles some of the particularly relevant experimental data from the Specification. See Specification, page 18 (Table 3) and page 21 (Table 6).
Examples 12R and 32, 13R and 33, and 14R and 34 selected for the above Table can be compared because their compositions are the same except that Examples 12R, 13R, and 14R include the use of triphenyl phosphite (iii) whereas Examples 32, 33, and 34 comprise spiro phosphite (iv). As shown in the Table, there is no gel formation for Examples 32, 33, and 34, which include spiro phosphite (iv) according to the present claims. In contrast, Examples 12R, 13R and 14R have gel formation after 2 or 5 days. From the data presented in the Table, the skilled artisan would understand that the claimed inhibitor system (II) provides better stability as compared to systems with a triphenyl phosphite (iii), which would have been unexpected from the teachings of the cited references. Thus, Applicant respectfully submits that the rejection must be withdrawn because the data in the Specification establishes unexpected results. See MPEP § 2145 (“Rebuttal evidence and arguments can be presented in the specification . . .”).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1761